OPINION

Per Curiam:

This appeal is before us because of the United States Supreme Court decision of Anders v. California, 386 U.S. 738 (1967), and our decision in Sanchez v. State, 85 Nev. 95, 450 P.2d 793 (1969). The arguable issue presented is whether the guilty plea entered by appellant to the charge of robbery was voluntary. Our independent review of the record reveals that the appeal is frivolous. The trial judge complied with all requirements of law before accepting appellant’s plea. The judgment of conviction is affirmed.